DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 6 recite the limitation “determining … the hand of the user is in proximity to the mucosa of the face … based on the motion … to touch the mucosa … when the direction … is in a vertically downward or a pronation direction”. The originally filed disclosure provides support for the above directions of the forearm or wrist in a vertically downward or a pronation direction as an indicator that the user “has brought” the hand close to the vicinity of the face. There is no teaching in the originally filed disclosure that provides support for a user hands in a vertically downward or pronation direction. The Examiner is unable to find support for the claimed limitation and is considered a new matter.
Claims 2-5, 7-10 are rejected for including all the limitations of the rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 recite the limitation “determining … the hand of the user is in proximity to the mucosa of the face … based on the motion … to touch the mucosa … when the direction … is in a vertically downward or a pronation direction”. The limitation implies that the movement of a writs in a pronation direction is an indicator of a user’s hand is “to touch a mucosa of a face”. A pronation direction is a rotation of the wrist away from the user’s body. It is clear that the detection of the user’s wrist moving in a pronation direction is an indication that the user already brought hand to the face and is rolling the wrist away from the face and not an indicator of the user’s hand to touch the face. The Examiner is unable to determine how the claimed process could function and determine the scope of the claim and is considered indefinite.

Claims 1, 6 recite the limitation “determining … the hand of the user is in proximity to the mucosa of the face … based on the motion … to touch the mucosa … when the direction … is in a vertically downward or a pronation direction”. The limitation implies that the movement of a forearm in downward direction is an indicator of a user’s hand is “to touch a mucosa of a face”. A face, in relation to a hand of a user is at a higher elevation, with the exception of when the user is lying down or hanging upside down for which there is no indication or anticipation in the originally filed disclosure. It is clear that the detection of the user’s arm in a vertically downward direction is an indication that the user already brought hand to the face and is moving the hand away from the face and not an indicator of the user’s hand to touch the face. The Examiner is unable to determine how the claimed process could function and determine the scope of the claim and is considered indefinite.

Claims 2-5, 7-10 are rejected for including all the limitations of the rejected claims.

NOTE: For the purpose of the Office Action and the rejection of the claims using a prior arts, the above rejected claim is interpreted to represent “the user has brought the hand close to the vicinity of the face”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vleugels et al. [US 10790054].
As to claim 1. Vleugels discloses An infectious disease prevention supporting device comprising a processor, wherein the processor is configured to perform: 
a detection process that detects a motion of a forearm or a wrist by a user, [col. 16, lines 59-64] tracking the movement of the hand relative to mouth through time, 
a direction determination process that determines, based on the motion detected by the detection process for a predetermined period of time, a direction of the motion of the forearm of the user, before the user brings the hand of the user in proximity to a mucosa of a face of the user, [col. 19, lines 8-11] direction of movement of the arm tracked over time,
a proximity determination process that determines, based on the motion detected by the detection process for a predetermined period of time, [col. 16, lines 59-64] tracking the movement of the hand relative to mouth through time, that the hand of the user is in proximity to the mucosa of the face of the user, [col. 16, lines 59-64] the proximity of hand to mouth determined based on the tracking of the hand, to touch the mucosa with the hand of the user when the direction of the motion of the forearm or the wrist determined by the direction determination process, [col. 19, lines 8-11] movement of the arm towards the mouth is determined based on the detected direction, is in vertically downward or a pronation direction, [col. 16, lines 59-63] wherein the end of the movement that indicates the user has brought his/her hand to the mouth is determined by a falling pitch, which reads on the claimed “vertically downward”, and 
a warning generation process that generates, when it is determined by the proximity determination process that the hand of the user is in proximity to the mucosa, a warning to suppress the proximity, [col. 22, lines 43-52] feedback provided to encourage mindful action.

As to claim 3. Vleugels discloses The infectious disease prevention supporting device according to claim 1, wherein the processor is configured to generate a warning to the user, [col. 22, lines 43-52] feedback provided to encourage mindful action, by a vibration, [col. 22, lines 21-24], in the warning generation process, when it is determined by the proximity determination process that the hand of the user is in proximity to the mucosa to touch the mucosa with the hand of the user, [col. 22, lines 43-52] feedback is provided when the device detects the hand is moving towards the mouth.

As to claim 4. Vleugels discloses The infectious disease prevention supporting device according to claim 1, wherein the processor is configured to generate a warning to the user by a visual means, [col. 22, lines 53-57], in the warning generation process, when it is determined by the proximity determination process that the hand of the user is in proximity to the mucosa to touch the mucosa with the hand of the user, [col. 22, lines 43-52] feedback is provided when the device detects the hand is moving towards the mouth.

As to claim 5. Vleugels discloses The infectious disease prevention supporting device according to claim 1, wherein the processor is configured to generate a warning to the user by an auditory means, [col. 22, lines 53-57], in the warning generation process, when it is determined by the proximity determination process that the hand of the user is in proximity to the mucosa to touch the mucosa with the hand of the user, [col. 22, lines 43-52] feedback is provided when the device detects the hand is moving towards the mouth.

As to claim 6. Vleugels discloses A method of supporting prevention of an infectious disease performed by a device including a processor, the method comprising: 
detecting, by the processor, [col. 9, lines 28-33], a motion of a forearm or a wrist by a user, [col. 16, lines 59-64] tracking the movement of the hand relative to mouth through time, 
determining, by the processor, based on the motion detected for a predetermined period of time, a direction of the motion of the forearm or the wrist of the user, before the user brings the hand of the user in proximity to a mucosa of a face of the user, [col. 19, lines 8-11] direction of movement of the arm tracked over time,
determining, by the processor, that the hand of the user is in proximity to a mucosa of a face of the user based on the motion detected for a predetermined period of time, [col. 16, lines 59-64] tracking the movement of the hand relative to mouth through time, to touch the mucosa with the hand of the user when the direction of the motion of the forearm or the wrist determined, [col. 19, lines 8-11] movement of the arm towards the mouth is determined based on the detected direction, is in vertically downward or a pronation direction, [col. 16, lines 59-63] wherein the end of the movement that indicates the user has brought his/her hand to the mouth is determined by a falling pitch, which reads on the claimed “vertically downward”, and 
generating, by the processor, a warning to suppress the proximity when the processor determines that the hand of the user is in proximity to the mucosa, [col. 22, lines 43-52] feedback provided to encourage mindful action.

As to claim 7. Vleugels discloses A non transitory computer readable storage medium storing a program that causes the processor included in the infectious disease prevention supporting device to perform the processes performed by the infectious disease prevention supporting device according to claim 1, [col. 9, lines 28-33].

As to claims 8-10 are rejected using the same prior arts and reasoning as to that of claims 3-5, respectively.

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
Argument 1: Vleugels merely discloses giving warning simply by detecting a hand approaching a face, regardless of the presence of absence of the user’s intention to touch a mucosa of his/her face with his/her hand.
Response 1: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing warning based on the hands motion and the intention of the user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 2: Vleugels is silent as the new limitations added on the current amendment.
Response 2: The Office Action is updated to add support for the newly added limitations as detailed above in the rejection of claims 1, 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688